Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT

(TIME-BASED)

UNDER THE DESTINATION MATERNITY CORPORATION

AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between Destination Maternity Corporation, a Delaware corporation, (the
“Company”) and David Helkey (the “Grantee”).

WHEREAS, the Company maintains the Destination Maternity Corporation Amended and
Restated 2005 Equity Incentive Plan, as amended from time to time (the “Plan”)
for the benefit of its employees, directors, consultants, and other individuals
who provide services to the Company; and

WHEREAS, the Plan permits the grant of Restricted Stock Units; and

WHEREAS, to compensate the Grantee for his or her service with the Company and
to further align the Grantee’s financial interests with those of the Company’s
other stockholders, the Board approved this Award of Restricted Stock Units
effective on [●], 2019.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

1.    Award of Time-Vesting Based Restricted Stock Units.

(a)    Award. The Company hereby awards the Grantee [●] Restricted Stock Units,
subject to adjustment as set forth in Section 5 of this Agreement and
Section 3(c) of the Plan and subject further to the restrictions and on the
terms and conditions set forth in this Agreement (the “Restricted Stock Units”).
The terms of the Plan are hereby incorporated into this Agreement by this
reference, as though fully set forth herein. Except as otherwise provided
herein, capitalized terms herein will have the same meaning as defined in the
Plan.

2.    Vesting of Restricted Stock Units.

(a)    Vesting. The Restricted Stock Units shall vest and become settled as
provided in Section 3 in four equal, annual installments, on the first, second,
third, and fourth anniversaries of the Effective Date, as such term is defined
in the Executive Employment Agreement between the Company and Grantee, dated
January [●], 2019 (the “Employment Agreement”), in each case, subject to
Grantee’s continued service through each such vesting date. To the extent so
vested, each Restricted Stock Unit represents an unfunded, unsecured right of
the Grantee to receive one Share at a specified time. Unless otherwise provided
herein, upon cessation of Grantee’s service with the Company, Grantee shall
immediately forfeit all unvested Restricted Stock Units, with no further
compensation to Grantee.

(b)    Change in Control. In the event that within eighteen (18) months
following the consummation of a Change in Control, the Grantee’s employment is
terminated in a Qualifying Termination (as such term is defined in the
Employment Agreement), all of Grantee’s unvested Restricted Stock Units shall
immediately become vested and settled pursuant to Section 3, as of the effective
date of such Qualifying Termination.



--------------------------------------------------------------------------------

3.    Settlement. Within thirty (30) days of each vesting date, the Company
shall deliver one share of the Company’s Common Stock in settlement of each
vested Restricted Stock Unit then held by Grantee (the “Settlement Date”).

4.    Non-Transferability. Neither the Restricted Stock Units nor any right with
respect thereto may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee other than by will or by the laws of
descent and distribution, and any purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance will be void and unenforceable.

5.    Rights of Grantee During Restricted Period. The Grantee will not have any
stockholder rights or privileges, including voting rights, with respect to the
Shares underlying the Restricted Stock Units until such Shares are delivered to
the Grantee. Notwithstanding the foregoing, if the Company declares and pays a
cash dividend or distribution with respect to its Shares prior to the Settlement
Date, the Restricted Stock Units then subject hereto will be increased by a
number of additional Restricted Stock Units determined by dividing (A) the total
dividend or distribution that would then be payable with respect to a number of
Shares equal to the number of Restricted Stock Units subject hereto on the
dividend or distribution record date (including any additional Restricted Stock
Units previously credited pursuant to this paragraph), divided by (b) the Fair
Market Value on the dividend or distribution record date. Additional Restricted
Stock Units credited under this paragraph will be subject to the same terms and
conditions (including the same vesting and settlement provisions) as the
Restricted Stock Units subject hereto immediately prior to such dividend or
distribution.

6.    Securities Laws. The Board may from time to time impose any conditions on
the Restricted Stock Units or the Shares underlying such award, as it deems
necessary or advisable to ensure that the Shares are issued and resold in
compliance with the Securities Act of 1933, as amended.

7.    Tax Consequences. The Grantee acknowledges that the Company has not
advised the Grantee regarding the Grantee’s income tax liability in connection
with the grant, vesting or settlement of the Restricted Stock Units. The Grantee
has had the opportunity to review with his or her own tax advisors the federal,
state and local tax consequences of the transactions contemplated by this
Agreement. The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Grantee
understands that the Grantee (and not the Company) shall be responsible for the
Grantee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

8.    The Plan. This Award of Restricted Stock Units is subject to, and the
Grantee agrees to be bound by, all of the terms and conditions of the Plan, as
such Plan may be amended from time to time in accordance with the terms thereof.
Pursuant to the Plan, the Board is authorized to adopt rules and regulations not
inconsistent with the Plan as it shall deem appropriate and proper. A copy of
the Plan in its present form is available for inspection during business hours
by the Grantee at the Company’s principal office. All questions of the
interpretation and application of the Plan and the Grantee shall be determined
by the Board and any such determination shall be final, binding and conclusive.

9.    Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature. For the avoidance of doubt, the
grant of the Restricted Stock Units is in full and complete satisfaction of that
certain restricted stock unit grant described in Section 5.3.1, clause (i), of
the Employment Agreement.

10.    No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Grantee the right to be retained in the employ
of, or in any consulting relationship with, the Company or any of its
Affiliates. Further, the Company (or, as applicable, its Affiliates) may at any
time dismiss the Grantee, free from any liability or any claim under the Plan or
this Agreement, except as otherwise expressly provided herein.

 

2



--------------------------------------------------------------------------------

11.    Electronic Delivery of Documents. The Grantee hereby authorizes the
Company to deliver electronically any prospectuses or other documentation
related to this Award, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s Intranet site. Upon written request,
the Company will provide to the Grantee a paper copy of any document also
delivered to the Grantee electronically. The authorization described in this
paragraph may be revoked by the Grantee at any time by written notice to the
Company.

12.    Tax Withholding. The Company hereby agrees that, at the election of the
Grantee and except as would otherwise violate the terms of any financing
agreement to which the Company is then a party, the maximum applicable tax
withholding obligations arising in connection with this Award may be settled by
withholding the delivery of nonforfeitable Shares otherwise distributable
hereunder in respect of vested Restricted Stock Units based on the Fair Market
Value of those Shares.

13.    Governing Law. This Agreement will be construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to the application of
the principles of conflicts of laws.

14.    Amendment. Subject to the provisions of the Plan, this Agreement may only
be amended by a writing signed by each of the parties hereto.

15.    Execution. This Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which will be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.

[This space left blank intentionally; signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company’s duly authorized representative and the Grantee
have each executed this Restricted Stock Unit Award Agreement on the respective
date below indicated.

 

DESTINATION MATERNITY CORPORATION By:     Name:   Title:   Date:   GRANTEE
David Helkey Signature:     Date:  

 

4